Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Quentin Kelly appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kelly v. Bishop, No. 1:15-cv-03795-RDB (D. Md. Sept. 27, 2016). We deny Kelly’s motions to participate in oral argument, to reconsider, and to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*97fore this court and argument would not aid the decisional process,
AFFIRMED